Case: 3:19-cr-00168-TMR Doc #: 25 Filed: 04/07/21 Page: 1 of 1 PAGEID #: 79

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

Plaintiff,
Case No. 3:19-CR-168

-VS-
MALIK A. THOMAS

Defendant.

 

ORDER CONTINUING DEFENDANT ON SUPERVISED RELEASE
AND ADDING CONDITIONS OF SUPERVISION

 

On April 7, 2021, the Defendant appeared with Counsel for an Initial Revocation Hearing
of his supervised release, a status that began on October 2, 2020. Defendant entered admissions
to the violations as alleged by U.S. Probation in the petition filed February 2, 2021. The Court
found the Defendant had violated the conditions of his supervised release. Without objection by

the Government, the Court would choose not to revoke the Defendant’s supervised release at

this time adding the following special conditions:

1. The defendant shall participate in a residential rentry center for up to six (6) month at
the direction of the probation officer. The defendant shall remain in custody until a

bed is secured at a residential reentry center.

2. The defendant shall participate in a substance abuse assessment/treatment, either
inpatient or outpatient, to include testing, at the direction fo the probation officer. The
defendant shall pay a co-payment for treatment service, not to exceed $25 per month,
based on his ability to pay, as determined by the probation officer.

All other conditions of supervised release as previously ordered in this case, will remain

in effect. At the conclusion of the above, the Defendant was orally explained his right of appeal,

  
  

and he indicated an understanding of the same.

IT IS SO ORDERED.

“J =
THOMAS M. ROSE, JUDGE
ITED STATES DISTRICT COURT

   

 
